Case: 09-51022     Document: 00511150219          Page: 1    Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2010
                                     No. 09-51022
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

OLEGARIO LEOS-AGUILAR, also known as Jose Enrique Reyes,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:09-CR-282-1


Before JOLLY, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Olegario Leos-Aguilar presents
arguments that he concedes are foreclosed. See United States v. Daugherty, 264
F.3d 513, 518 (5th Cir. 2001) (rejecting Commerce Clause-based challenge to 18
U.S.C. § 922(g)(1)); United States v. De Leon, 170 F.3d 494, 499 (5th Cir. 1999)
(same); United States v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996) (same). The
Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.